DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.

Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
A method for calculating a power supply voltage waveform, the method comprising:
a step of reading, into a computer, input data including discretized data for numerically solving a differential equation, and control data for controlling an analysis process in which coil current waveform data is included;
a step of performing a transient magnetic field analysis in which the coil current waveform data is taken as a given condition by using the input data;
a step of calculating a basic loop voltage waveform in a power supply unit based on a coil induced voltage waveform obtained in the step of performing the transient magnetic field analysis and the coil current waveform data used as the input data by using a circuit equation in a power supply circuit; and
a step of calculating a power supply voltage waveform based on the basic loop voltage waveform.

Claim 5 is copied below, with the limitations belonging to an abstract idea being underlined.
A method for analyzing a circuit coupled magnetic field, the method comprising:
a step of reading, into a computer, input data including discretized data for numerically solving a differential equation, and control data for controlling an analysis process in which coil current waveform data is included;
a step of performing a transient magnetic field analysis in which the coil current waveform is taken as a given condition by using the input data;
a step of calculating a basic loop voltage waveform in a power supply unit based on a coil induced voltage waveform obtained in the step of performing the transient magnetic field analysis and the coil current waveform data used as the input data by using a circuit equation in a power supply circuit;
a step of calculating a power supply voltage waveform based on the basic loop voltage waveform;
a step of calculating a power supply voltage basic sine wave voltage component based on the power supply voltage waveform;
a step of inputting the power supply voltage basic sine wave voltage component as a power supply voltage waveform; and
a step of performing a circuit coupled magnetic field analysis by using an initial value of the coil current waveform input as the control data as an initial value of a coil current which is an unknown variable.

Claim 7 is copied below, with the limitations belonging to an abstract idea being underlined.
A program to be executed by a computer, the program comprising:
a procedure of reading, into a computer, input data including discretized data for numerically solving a differential equation and control data for controlling an analysis process; 
a procedure of performing a transient magnetic field analysis in which a coil current waveform is taken as a given condition by using the input data;
a procedure of calculating a basic loop voltage waveform in a power supply unit based on a coil induced voltage waveform obtained in the procedure of performing the transient magnetic field analysis and the coil current waveform used as the input data by using a circuit equation in a power supply circuit; and
a procedure of calculating a power supply voltage waveform based on the basic loop voltage waveform.

The limitations underlined can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the computer/program product does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.

The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.

Therefore, claims 1, 5, and 7 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 3-4, 6, 8, 10, 11 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). While claim 8 recites imputing the power supply voltage basic sine wave voltage component as a power supply voltage waveform, it does not amount to something significantly more than an abstract limitation as it does not clearly recite what the data is input to. The broad limitation includes inputting the data into another algorithm/calculation, i.e. another abstract limitation, or inputting the data into memory, i.e. extrasolution data activity. 

Dependent claim 2 is similarly ineligible. The dependent claim merely add storing and displaying the results, i.e. extrasolution data activity.
Dependent claims 9 and 12, are similarly ineligible as they add a recording medium for recording the previously discussed abstract algorithm/program. The additional limitations in relation to the computer product/recording medium does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
	
	Claims 7 and 8 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to “software per se”. “Software per se” is not directed to a statutory category (see 2106.03). 

Claims 9 and 12 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is drawn to a "recording medium". The broadest reasonable interpretation of a claim drawn to a recording medium, i.e. a computer readable medium, covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the following limitation in question:  
a step of performing a circuit coupled magnetic field analysis by using an initial value of the coil current waveform input as the control data as an initial value of a coil current which is an unknown variable. 

Claim 8 recites the following limitation in question:  
a procedure of performing a circuit coupled magnetic field analysis by using an initial value of the coil current waveform input as the control data as an initial value of a coil current which is an unknown variable. 


Furthermore, claim 5 as well as parent claim 7 previously recite reading control data for controlling an analysis process in which coil current waveform data is included and performing a transient magnetic field analysis in which a coil current waveform is taken as a given condition by using the input data. The claim previously recites reading control data including coil current waveform data and that a coil current waveform is taken as a given condition during the transient magnetic field analysis. Is the recited coil current waveform in the limitation in question different from the previously recited an initial value of a coil current data and previously referenced coil current waveform recitation? 
The claimed relationship between the previously recited coil current waveforms and subsequently recited initial values of the coil current/coil current waveform that is claimed to be unknown is not clearly recited. Appropriate correction is required.   

Claims 6 and 12 are rejected under 35 U.S.C. 112 because they incorporate the lack of clarity present in parent claim 5 or 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (WO 2014115640), see attached English translation, in view of Imura (US 2009/0322264) and Kishida (US 2009/0116268).

Regarding claim 1, Miyata discloses a method for calculating a power supply voltage waveform (see Abstract, Fig. 6, equation 18, and page 3 starting with second embodiment to page 4 paragraph [19]: discusses determining the phase voltages, i.e. meets the limitation of a broadly recited power supply voltage), the method comprising:
a step of reading, into a computer, input data including discretized data for numerically solving a differential equation, and control data for controlling an analysis process (see page 3 first 2 paragraphs: discusses reading data into a computer, includes discretized data and control data for controlling and analysis process); and 
a step of performing a transient magnetic field analysis (see page 2 last two paragraphs to page 3 second paragraph: discusses reading data into a computer, includes discretized data and control data for controlling and analysis process); and 
a step of calculating a basic loop voltage waveform (see Fig. 6 and equation 18).


wherein the transient electromagnetic field analysis includes wherein the coil current waveform data is taken as a given condition by using the input data;
a step of calculating a basic loop voltage waveform in a power supply unit based on a coil induced voltage waveform obtained in the step of performing the transient magnetic field analysis and the coil current waveform data used as the input data by using a circuit equation in a power supply circuit; and
a step of calculating a power supply voltage waveform based on the basic loop voltage waveform.

Imura discloses wherein coil current waveform data is included in the control data (see Figs. 2 and 17 and paragraphs 0108, 0149-0152, and 0356-0357: discusses wherein control data of a motor includes command currents, i.e. coil current waveform data);
wherein the transient electromagnetic field analysis includes wherein the coil current waveform data is taken as a given condition by using the input data (see Figs. 2 and 17 and paragraphs 0108, 0149-0152, and 0356-0357: discusses using command current data when computing the command voltage values, formula incudes electromagnetic field analysis/transient electromagnetic field analysis as it incorporates magnetic flux in the calculations as well as the desired input command current data);
a step of calculating a basic loop voltage waveform in a power supply unit based on a coil induced voltage waveform obtained in the step of performing the transient 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Miyata with the teachings of Imura, i.e. computing loop voltage values from desired current command values, for the advantageous benefit of accurately generating conventional 3 phase motor control voltages to meet desired current commands. The use of current commands in 3 phase motor system is conventional and routine in the art. 

Miyata and Imura do not expressly disclose a step of calculating a power supply voltage waveform based on the basic loop voltage waveform. 

Kishida discloses a step of calculating a power supply voltage waveform based on the basic loop voltage waveform (see Abstract and paragraph 0007: computing a voltages of a power converter as the sum of phase voltages). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Miyata in view of Imura with the teachings of Kishida, i.e. calculating a supply voltage value from the sum of the phase voltages, for the 

Regarding claim 2, Miyata in view of Imura and Kishida previously discussed computing the recited power supply voltage waveform as a result. 
Miyata, previously modified by Imura and Kishida, further discloses a step of storing the result, i.e. previously modified computed power supply voltage waveform which is a calculated analysis result, in a storage device; and a step of displaying the analysis result on a display device (see page 3 2nd and 3rd paragraphs and page 4 paragraph [8]: discusses storing the computed result in a storage medium and displaying the result on a display device).

Regarding claim 3, Miyata does not expressly disclose a step of calculating a power supply voltage basic sine wave voltage component based on the power supply voltage waveform.
	
Imura discloses disclose a step of calculating a power supply voltage basic sine wave voltage component based on the power supply voltage waveform (see paragraphs 0116-0117 and 0150: command voltages are substantially sinusoidal waves).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Miyata in view of Kishida with the teachings of Imura, i.e. computing sinusoidal voltage commands, for the advantageous benefit of using conventional and proven sinusoidal voltage commands for control three-phase motors. 
Regarding claim 7, Miyata discloses a program to be executed by a computer (see page 9: programming having instructions to be executed on a computer), the program comprising:
a procedure of reading, into a computer, input data including discretized data for numerically solving a differential equation and control data for controlling an analysis process (see page 3 first 2 paragraphs: discusses reading data into a computer, includes discretized data and control data for controlling and analysis process); 
a procedure of performing a transient magnetic field analysis (see page 2 last two paragraphs to page 3 second paragraph: discusses reading data into a computer, includes discretized data and control data for controlling and analysis process);
a step of calculating a basic loop voltage waveform (see Fig. 6 and equation 18). 

Miyata does not expressly disclose wherein the transient electromagnetic field analysis includes wherein the coil current waveform data is taken as a given condition by using the input data;
a procedure of calculating a basic loop voltage waveform in a power supply unit based on a coil induced voltage waveform obtained in the procedure of performing the transient magnetic field analysis and the coil current waveform used as the input data by using a circuit equation in a power supply circuit; and
a procedure of calculating a power supply voltage waveform based on the basic loop voltage waveform.


a procedure of calculating a basic loop voltage waveform in a power supply unit based on a coil induced voltage waveform obtained in the procedure of performing the transient magnetic field analysis and the coil current waveform used as the input data by using a circuit equation in a power supply circuit (see Figs. 2 and 17 and paragraphs 0057, 0108, 0149-0152, 204, and 0356-0357: calculates the three phase voltage command values, i.e. loop voltage values, using the discussed flux/transient magnetic field analysis, flux related to coil induce inductance parameter, voltage values related to coil inductance parameter meets the limitations of the coil induced voltage waveform). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Miyata with the teachings of Imura, i.e. computing loop voltage values from desired current command values, for the advantageous benefit of accurately generating conventional 3 phase motor control voltages to meet desired current commands. The use of current commands in 3 phase motor system is conventional and routine in the art. 



Kishida discloses a procedure of calculating a power supply voltage waveform based on the basic loop voltage waveform (see Abstract and paragraph 0007: computing a voltages of a power converter as the sum of phase voltages). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Miyata in view of Imura with the teachings of Kishida, i.e. calculating a supply voltage value from the sum of the phase voltages, for the advantageous benefit of computing a required supply voltage value to feed the desired phase voltage requirements. 

Regarding claim 9, Miyata, previously modified by Imura and Kishida, further discloses recording medium, the recording medium recording the program according to claim 7 (see page 9: programming having instructions to be executed on a computer; and see page 4: discloses storage medium 3 and that the program is a stored program).

Regarding claim 10, Miyata does not expressly disclose a step of calculating a power supply voltage basic sine wave voltage component based on the power supply voltage waveform.
	

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Miyata in view of Kishida with the teachings of Imura, i.e. computing sinusoidal voltage commands, for the advantageous benefit of using conventional and proven sinusoidal voltage commands for control three-phase motors. 

Claims 4-5, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (WO 2014115640), see attached English translation, in view of Imura (US 2009/0322264), Kishida (US 2009/0116268), and Price (US 2017/0244350).

Regarding claim 4, Miyata, Imura, and Kishida do not expressly disclose a step of calculating a PWM voltage waveform based on the power supply voltage waveform.

Price disclose calculating a PWM voltage waveform based on a power supply voltage waveform (see Figs. 4A and 4C and paragraphs 0029 and 0039: PWM generates a PWM signal based on input voltage commands). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Miyata in view of Imura and Kishida with the teachings of Price, i.e. controlling the motor using a PWM signals, for the advantageous benefit of using conventional and proven signals to accurately control three phase motors. Once 

Regarding claim 5, Miyata discloses a method for analyzing a circuit coupled magnetic field (see Abstract, Fig. 6, equation 18, and page 3 starting with second embodiment to page 4 paragraph [19]: discusses determining the phase voltages, i.e. meets the limitation of a broadly recited power supply voltage), the method comprising:
a step of reading, into a computer, input data including discretized data for numerically solving a differential equation, and control data for controlling an analysis process (see page 3 first 2 paragraphs: discusses reading data into a computer, includes discretized data and control data for controlling and analysis process);
a step of performing a transient magnetic field analysis (see page 2 last two paragraphs to page 3 second paragraph: discusses reading data into a computer, includes discretized data and control data for controlling and analysis process); and 
a step of calculating a basic loop voltage waveform (see Fig. 6 and equation 18). 

Miyata does not expressly disclose wherein coil current waveform data is included in the control data;
wherein the transient electromagnetic field analysis includes wherein the coil current waveform data is taken as a given condition by using the input data;
a step of calculating a basic loop voltage waveform in a power supply unit based on a coil induced voltage waveform obtained in the step of performing the transient 
a step of calculating a power supply voltage waveform based on the basic loop voltage waveform; 
a step of calculating a power supply voltage basic sine wave voltage component based on the power supply voltage waveform;
a step of inputting the power supply voltage basic sine wave voltage component as a power supply voltage waveform; and
a step of performing a circuit coupled magnetic field analysis by using an initial value of the coil current waveform input as the control data as an initial value of a coil current which is an unknown variable.

Imura discloses wherein coil current waveform data is included in the control data (see Figs. 2 and 17 and paragraphs 0108, 0149-0152, and 0356-0357: discusses wherein control data of a motor includes command currents, i.e. coil current waveform data);
wherein the transient electromagnetic field analysis includes wherein the coil current waveform data is taken as a given condition by using the input data (see Figs. 2 and 17 and paragraphs 0108, 0149-0152, and 0356-0357: discusses using command current data when computing the command voltage values, formula incudes electromagnetic field analysis/transient electromagnetic field analysis as it incorporates magnetic flux in the calculations as well as the desired input command current data);

a step of calculating a power supply voltage basic sine wave voltage component based on the power supply voltage waveform (see paragraphs 0116-0117 and 0150: command voltages are substantially sinusoidal waves); and 
a step of performing a circuit coupled magnetic field analysis by using an initial value of the coil current waveform input as the control data as an initial value of a coil current which is an unknown variable (see Figs. 2 and 17 and paragraphs 0108, 0149-0152, and 0356-0357: discusses using command current data when computing the command voltage values, formula incudes electromagnetic field analysis/transient electromagnetic field analysis as it incorporates magnetic flux in the calculations as well as the desired input command current data; as best understood by the examiner it is unclear as to how the initial value of the current waveform is both input as control data and unknown, the discloses process inherently computes an initial value of current data and meets the limitation of the claimed invention as the initial current value had to be input during the first calculation yet unknown as it depends on feedback from the motor, i.e. meeting the board interpretation of unknown as it is not a constant)


Miyata and Imura do not expressly disclose a step of calculating a power supply voltage waveform based on the basic loop voltage waveform; and 
a step of inputting the power supply voltage basic sine wave voltage component as a power supply voltage waveform.

Kishida discloses a step of calculating a power supply voltage waveform based on the basic loop voltage waveform (see Abstract and paragraph 0007: computing a voltages of a power converter as the sum of phase voltages). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Miyata in view of Imura with the teachings of Kishida, i.e. calculating a supply voltage value from the sum of the phase voltages, for the advantageous benefit of computing a required supply voltage value to feed the desired phase voltage requirements. 



Price discloses a step of inputting the power supply voltage basic sine wave voltage component as a power supply voltage waveform (see Figs. 4A and 4C and paragraphs 0029 and 0039: PWM generates a PWM signal based on input voltage commands, i.e. command are input into PWM generator). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Miyata in view of Imura and Kishida with the teachings of Price, i.e. controlling the motor using a PWM signals, for the advantageous benefit of using conventional and proven signals to accurately control three phase motors. Once modified, the modification would meet the limitation of computing PWM voltage waveforms from the previously recited power supply voltage waveforms. 

Regarding claim 8, Miyata does not expressly disclose a procedure of calculating a power supply voltage basic sine wave voltage component based on the power supply voltage waveform;
a procedure of inputting the power supply voltage basic sine wave voltage component as a power supply voltage waveform; and
a procedure of performing a circuit coupled magnetic field analysis by using an initial value of the coil current waveform input as the control data as an initial value of a coil current which is an unknown variable.

a procedure of performing a circuit coupled magnetic field analysis by using an initial value of the coil current waveform input as the control data as an initial value of a coil current which is an unknown variable (see Figs. 2 and 17 and paragraphs 0108, 0149-0152, and 0356-0357: discusses using command current data when computing the command voltage values, formula incudes electromagnetic field analysis/transient electromagnetic field analysis as it incorporates magnetic flux in the calculations as well as the desired input command current data; as best understood by the examiner it is unclear as to how the initial value of the current waveform is both input as control data and unknown, the discloses process inherently computes an initial value of current data and meets the limitation of the claimed invention as the initial current value had to be input during the first calculation yet unknown as it depends on feedback from the motor, i.e. meeting the board interpretation of unknown as it is not a constant).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Miyata with the teachings of Imura, i.e. computing loop voltage values from desired current command values, for the advantageous benefit of accurately generating conventional 3 phase motor control voltages to meet desired current commands. The use of current commands in 3 phase motor system is conventional and routine in the art. 



Price discloses a procedure of inputting the power supply voltage basic sine wave voltage component as a power supply voltage waveform (see Figs. 4A and 4C and paragraphs 0029 and 0039: PWM generates a PWM signal based on input voltage commands, i.e. command are input into PWM generator). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Miyata in view of Imura and Kishida with the teachings of Price, i.e. controlling the motor using a PWM signals, for the advantageous benefit of using conventional and proven signals to accurately control three phase motors. Once modified, the modification would meet the limitation of computing PWM voltage waveforms from the previously recited power supply voltage waveforms. 

Regarding claim 11, Miyata, Imura, and Kishida do not expressly disclose a step of calculating a PWM voltage waveform based on the power supply voltage waveform.

Price discloses a step of calculating a PWM voltage waveform based on the power supply voltage waveform (see Figs. 4A and 4C and paragraphs 0029 and 0039: PWM generates a PWM signal based on input voltage commands). 


Regarding claim 12, Miyata, previously modified by Imura, Kishida, and Price, further discloses a recording medium, the recording medium recording the program according to claim 8 (see page 9: programming having instructions to be executed on a computer; and see page 4: discloses storage medium 3 and that the program is a stored program).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata (WO 2014115640), see attached English translation, in view of Imura (US 2009/0322264), Kishida (US 2009/0116268), Price (US 2017/0244350), and Nakano (JP 2016003971), see attached English translation.

Regarding claim 6, Miyata, Imura, Kishida, and Price do not expressly disclose a step of performing correction once by using a three-phase AC ETF method after performing transient analysis of at least two time steps.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Miyata in view of Imura, Kishida, and Price with the teachings of Nakano, i.e. using the ETF correction method, for the advantageous benefit of reducing the time to reach a steady state solution.  

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyata (US 2011/0144959) discloses a transient analysis method related to input design and control data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865